In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana

           ______________________________

                 No. 06-09-00004-CV
           ______________________________


              TRACY BIRCHER, Appellant

                            V.

       MANAGEMENT TRAINING CORPORATION,
 A CORPORATION, MS. FLANNAGAN, PAROLE OFFICER,
MR. TIMOTHY SCHOMP, PAROLE HEARING OFFICER, AND
          DR. JOHNSON, DENTIST, Appellees



       On Appeal from the 4th Judicial District Court
                   Rusk County, Texas
                Trial Court No. 2008-293




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        This is an appeal filed pro se by Tracy Bircher from the trial court's order dismissing his

cause of action against defendant Management Training Corporation.

        The order entered in this appeal, however, does not dispose of defendants

Ms. Rachel Flannagan, Mr. Timothy Schomp, or Dr. Johnson.

        The general rule is that a final and appealable judgment must determine the entire

controversy, disposing of all the parties and issues in a case. N. E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966); Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 892 (1956).

        Because the trial court's order dismissing this suit did not dispose of all defendants, it is not

final, and this is an interlocutory appeal from a nonappealable judgment. Accordingly, Bircher's

appeal is dismissed for want of jurisdiction.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         January 22, 2009
Date Decided:           January 23, 2009




                                                   2